On December 8, 1943, at the instance of counsel for the plaintiff in this proceeding, we issued a rule nisi ordering Clarence T. Kimble, Acting Clerk of the 25th Judicial District Court for the Parish of Plaquemines, to show cause why the original record in this suit should not be sent up to this Court immediately. This rule was made returnable Friday, December 10, 1943, at 10:30 A.M., at which time Leander H. Perez appeared as counsel for the said clerk and filed a return which, in substance, declared that the failure of the clerk to complete the record and to forward it to this Court was due entirely to the fault of the appellant in that he failed to pay or make arrangements for payment of stenographer's fees in connection with the preparation of the transcript of evidence taken on the trial below, and there is attached to the Clerk's return a certificate of Ferdinand E. Zimmer, the sworn official Court Reporter, to that effect.
No appearance was made on behalf of Charles Miller, plaintiff in rule, and no objection has been made to or criticism of the Clerk's return by any interested party. The unquestioned explanation of the clerk of his failure to complete the record is sufficient to justify his action in the premises. See Bentley v. Barrett, La.App., 144 So. 187 and many other cases.
For the reasons assigned the rule heretofore issued by us will be discharged.
JANVIER, J., absent. *Page 783